Title: To Thomas Jefferson from Thomas Claxton, 1 March 1805
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honored Sir 
                     
                     Capitol 1st March
                  
                  Inclosed is the report made by me to the committee on the subject of furniture.—It was read in the house this morning by Mr Nicholson.—The question was taken on a joint resolution, appropriating fourteen thousand dollars—No debate took place, nor was there any opposition—This resolution vests the President with the power of spending the money as he may think fit—I have settled all my accounts, Sir, with the treasury long since, and have now in my hands five dollars remaining of the former appropriation 
                  As I presume, Sir, that you will find it necessary to appoint an agent to carry your will on this business into execution, I take the liberty of offering myself as a candidate—Should it please you, Sir, to grant my request you may rely, not only on my care and attention, but also on my utmost endeavors to procure the articles on the best terms—
                  I have the honor to be Sir Your most obedient Svt
                  
                     Thos Claxton 
                     
                  
               